Case: 20-50754      Document: 00515782242        Page: 1     Date Filed: 03/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 20-50754                    March 16, 2021
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ernesto Perea,

                                                         Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:19-CR-636-1


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Following a bench trial, Ernesto Perea was found guilty of possessing
   a firearm following a felony conviction, possessing a firearm while using
   controlled    substances,   possessing   an    unregistered      firearm,          and
   manufacturing a firearm. He received concurrent 36-month sentences. On


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50754      Document: 00515782242          Page: 2   Date Filed: 03/16/2021




                                    No. 20-50754


   appeal, Perea argues that the district court erred in denying his motion to
   suppress the evidence obtained from a search of his residence.
          This court engages in a two-step inquiry when reviewing a district
   court’s denial of a defendant’s motion to suppress challenging the sufficiency
   of a warrant. See United States v. Allen, 625 F.3d 830, 835 (5th Cir. 2010).
   First, this court determines whether the good-faith exception to the
   exclusionary rule announced in United States v. Leon, 468 U.S. 897 (1984),
   applies. Id. at 835. If the good-faith exception does not apply, this court
   proceeds to the second step and determines whether there was probable
   cause justifying issuance of the warrant. Id.
          Contrary to Perea’s assertions, the search warrant and affidavit
   described the items to be seized with sufficient particularity. See United
   States v. Woerner, 709 F.3d 527, 533-34 (5th Cir. 2013). When read in total,
   the affidavit reflected that officers should seize stolen property and weapons
   that may be related to such property after explaining that Perea had held
   stolen tools at his residence and had required payment before returning them
   to the rightful owner. The affidavit “would permit an executing officer to
   reasonably know what items are to be seized.” United States v. Beaumont,
   972 F.2d 553, 560 (5th Cir. 1992) (per curiam). In short, the warrant and
   affidavit in this case were not so “facially deficient” that officers could not
   reasonably presume that the warrant was valid. Woerner, 709 F.3d at 534.
          In addition, the affidavit was not so bare bones as to render belief in
   the existence of probable cause entirely unreasonable. See id. at 533-34. To
   the contrary, the affidavit provided specific information, based on a report
   from the theft victim, that Perea’s stepson had stolen the victim’s truck and
   tools, that the stepson had a weapon at the time of his arrest, that Perea was
   in possession of the stolen tools and was aware of the location of the missing
   truck, and that he required the victim to pay for the return of his personal




                                         2
Case: 20-50754      Document: 00515782242          Page: 3    Date Filed: 03/16/2021




                                    No. 20-50754


   property. Under the totality of the circumstances, the magistrate who issued
   the warrant could reasonably infer that there was probable cause to believe
   that additional stolen items could be found at Perea’s home. See United States
   v. Fisher, 22 F.3d 574, 578 (5th Cir. 1994); United States v. May, 819 F.2d 531,
   535 (5th Cir. 1987). As the district court did not err by applying the good-
   faith exception, we need not go further. See United States v. Mays, 466 F.3d
   335, 343 (5th Cir. 2006).
          Accordingly, the judgment of the district court is AFFIRMED.




                                          3